Title: To Alexander Hamilton from Gouverneur Morris, 16 January 1801
From: Morris, Gouverneur
To: Hamilton, Alexander



Washington 16 Jany. 1801
My dear Sir

I have yours of the 9th. I had already replied to those which it refers to. The Idea that a Division of the Votes would bring over the Aristocrats who call themselves Democrats to vote for Burr is unfounded. Were it otherwise a Number ⟨of⟩ Federalists, that is of Republicans would urge the Experiment and therefore the only Use I could make of your Letter was to communicate the Contents of it to one of the opposite Party. The Conviction that they will not abandon their Man may induce the Republicans to unite with the Adversary and give Mr Jefferson an unanimous Vote. I have hinted that should they find the Opposition to him ineffectual it might be advisable openly to declare that “unable to estimate the respective merits of the Candidates whose Virtues they are equally ignorant of the Republicans will join in the Choice of the Person whom they may designate.” Under present Circumstances this appears to me the best Expedient for avo[i]ding all Responsability at the Bar of public opinion and that is important for let the Choice fall as it may many will be displeased. The present moment is indeed of high Interest but Prudence seems to be more necessary than any Thing else. Not the cold quality which avoi⟨ds⟩ mistakes but the active Virtue which corrects the Evil of mistakes already made. Nil desperandum.
As ever I am truly yours

Gouv Morris
Alexander Hamilton Esqr.New York
